[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 08-12772                  JANUARY 29, 2009
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 07-00331-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

BRENT LABARRON PUGH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (January 29, 2009)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     William Gregory Hughes, appointed counsel for Brent L. Pugh, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and Pugh’s convictions and sentences are AFFIRMED.




                                          2